Citation Nr: 1528133	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-43 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for a 100 percent evaluation for coronary artery disease (CAD), status post myocardial infarction, associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1949 until April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which reviewed the Veteran's claim pursuant to Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), and granted the Veteran service connection for CAD, status post myocardial infarction, with an effective date of December 27, 1995, date of the Veteran's original claim. The Veteran's CAD was assigned a 30 percent evaluation, effective December 27, 1995 and a 100 percent evaluation, effective December 20, 2011. The Veteran is seeking a 100 percent evaluation for his service connected CAD effective December 27, 1995.

The Board notes that in the October 2014 Form 9, the Veteran specifically appealed the claim to an earlier effective date for a 100 percent evaluation for CAD, and no other claim. Thus, entitlement to an earlier effective date for a 100 percent evaluation for CAD, is the only claim before the Board in this decision.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to December 20, 2011, the Veteran's CAD was manifested by angina on moderate exertion.  


CONCLUSION OF LAW

Prior to December 20, 2011, the criteria for an initial rating of 100 percent for CAD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Codes 7005 (1995, 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to an earlier effective date for a 100 percent evaluation for CAD, status post myocardial infarction, associated with herbicide exposure, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).


Criteria for Arteriosclerotic Heart Disease (DC 7005)

The Veteran's service-connected CAD disability has been rated under Diagnostic Code 7005. 38 C.F.R. § 4.130 (1995, 2014). As the issue before the Board is whether a higher rating in excess of 30 percent disabling is warranted, effective December 27, 1995, the Board will only discuss the diagnostic criteria applicable at the time of the effective date.

Section 4.104 was revised twice since December 27, 1995. The first revision was effective January 12, 1998. See 62 Fed. Reg. 65207 (December 11, 1997). The second revision was effective September 6, 2006. See 71 Fed. Reg. 52457 (September 6, 2006).  The revision effective in 2006 did not alter the criteria applicable to the instant case.

Prior to January 12, 1998, a 100 percent rating was warranted for arteriosclerotic heart disease (which includes ischemic heart disease) during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc. 38 C.F.R. § 4.104, Diagnostic Code 7005 (1995). 

A 100 percent rating was also warranted after six months with chronic residual findings of congestive failure or angina on moderate exertion or more than sedentary employment precluded.  Id.

A 60 percent rating was warranted if, following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor was not feasible.  Id. 

A 30 percent rating was warranted if, following typical history of coronary occlusion or thrombosis or with history of substantiated anginal attack ordinary manual labor feasible. Id.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An August 1988 private hospital record reflects the Veteran being treated for anterior chest pain. The Veteran was subsequently diagnosed with arteriosclerotic heart disease with anginal syndrome.

A May 1995 private treatment record reflects the Veteran with a history of CAD, with a pattern of angina.

A March 1996 VA medical examination notes the Veteran with a history of angina and acute heart failure. 

An August 2007 private echocardiogram report reflects the Veteran with a mildly dilated left atrium and dysfunction of the left ventricle.

Based on the above, the Board finds that prior to December 20, 2011; the Veteran's CAD was manifested at minimum, by angina on moderate exertion. The Board finds the private treatment records persuasive as the records note that the Veteran was diagnosed with anginal syndrome and as well as chronic angina. Also, the August 1988 private treatment record showed the Veteran reported anterior chest pain. The claims folder reflects that the prior to December 20, 2011, the Veteran experienced angina even without exertion. Furthermore, the claims folder reflects that the Veteran experienced chronic residual findings of congestive heart failure, illustrated by chronic angina, mildly dilated left atrium, and dysfunction of the left ventricle. Thus, the Board finds that prior to December 20, 2011, a 100 percent disability rating is warranted for the Veteran's service-connected CAD.  

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) (2014).  However, as the Board is granting a 100 percent schedular rating for the entire period on appeal, a discussion of entitlement to an extraschedular rating is not necessary.  

Finally, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (2014).  The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, however, a 100 percent initial rating has been assigned.  The Board finds that further consideration of a TDIU for the period on appeal is not warranted.



ORDER

Entitlement to an initial rating of 100 percent for CAD for the entire appeal period effective December 27, 1995 is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


